DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 5/7/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                  /THOMAS B WILL/                  Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (US 2010/0282860).
Regarding claim 1, Field teaches a method for conserving water in a reservoir (adjusting albedo and therefore cooling of water, which would result in water conservation [0062]), the method comprising: deploying onto the top surface of water in a reservoir a floatable device (fig. 1 and [0013] “buoyant or floating features”)  with a wettable lower surface [0070]; wherein the device comprises a first element and a second element, the first element comprising a plurality of highly reflective particles ([0064]: hollow glass with reflective coating and [0062]: light color material for reflectivity), providing the device with a high albedo upper surface ([0064], line 16), and the second element ([0125] and [128] sheet structure to hold the glass balls), of different composition to the first element, comprising a binder (sheet-like structure) configured to hold the reflective particles together, such that all distances between each highly reflective particle and all other highly reflective particles in the plurality remain fixed; and wherein the reflectivity of the high albedo upper surface over the visible spectrum is greater than 15% [0051].  

2. The method of claim 1 wherein at least one of the first element and the second element provides the device with the wettable lower surface (first element: [0070] and second element: [0135]).  

4. The method of claim 2 wherein the reflective particles comprise hollow glass particles [0064].  

5. The method of claim 1 wherein the binder comprises a biodegradable or compostable material ([0094, 0098, 0135] discusses biodegradability design).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Joiner et al. (US 9,683,345).
Regarding claim 6, Field teaches the method of claim 5, but fails to teach wherein the biodegradable or compostable material is PLA. However, Joiner teaches it is known to use PLA when making floatable sheet-like structures for open water (7:55-65). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second element of Field to be made of PLA as taught by Joiner because a change in the material of the second element of Field would not render the sheet-like structure to perform differently when placed on a water surface and such a change in material would be a design choice based on desired strength, biodegradability, and cost of the element, capable of one with ordinary skill in the art. 


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP2001070928).

Wherein the device comprises a first element (PET bottles B) and a second element (binding string 2), the first element comprising a plurality of highly reflective particles (PET, see Moshtaghi et al. on the reflectivity of PET, attached), providing the device with a high albedo upper surface, and the second element, of different composition to the first element, comprising a binder (2) configured to hold the reflective particles together, such that all distances between each highly reflective particle and all other highly reflective particles in the plurality remain fixed (fig. 1, shield mat S); and wherein the reflectivity of the high albedo upper surface over the visible spectrum is greater than 15% (see Moshtaghi et al. Fig. 1 attached).  

2. The method of claim 1 wherein at least one of the first element and the second element provides the device with the wettable lower surface (as discussed above).  

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallach et al. (US 7,345,596).
Regarding claims 1-6, Wallach teaches a method for conserving water in a reservoir (sensors 100 cover the surface of the water, thereby reducing warming and evaporation as well as providing 
Wherein the device comprises a first element (4:4-12 hollow glass spheres) and a second element (2:15-20 PLA), the first element comprising a plurality of highly reflective particles made of hollow glass (2:25-40 color coatings and 3:51-65 luminescent), providing the device with a high albedo upper surface, and the second element, of different composition to the first element, comprising a biodegradable, PLA binder (4:29-52 PLA outer layer holds the glass beads in place) configured to hold the reflective particles together, such that all distances between each highly reflective particle and all other highly reflective particles in the plurality remain fixed; and wherein the reflectivity of the high albedo upper surface over the visible spectrum is greater than 15% (inherently greater than open water, if to be detected by an airplane detector; see 4:47-52).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A similar composition of the device appears well-known in the art of hydraulic fracturing.  See Mahone et al. (US 9,315,721).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671